Mathew J.

delivered the opinion of the Court.
This suit is prosecuted by the plaintiffs to recover from the defendants a certain sum of money, as having been collected for them by the latter, in his capacity as Attorney at Law, &c.
The claim is made for-the sum of $1346. 56 — one half of which seems by the evidence to have been paid over by the plaintiffs, who recovered a judgment for the balance in the Court below, from which the defendant appealed.
It is shewn by the testimony of the case, that the Attorney after receiving the evidences of the plaintiffs’ claim for the whole sum as above stated, transacted in relation thereto so as to take two notes of equal amount for the benefit of his clients, payable at different times. — The proceeds of one of these notes was paid or accounted for to them. The other was placed in the hands of the Attorney for collection, who acknowledged the receipt of half the amount endorsed on its back, as being paid by a note made payable in the bank. He afterwards brought suit for the balance of the original note, which suit, on suggestion of settlement was dismissed at the costs of the defendant. It is true that the record af*29fords no particular proof that the Attorney collected either of these sums. But the facts disclosed by the evidence, raise a strong presumption that he did, which can only be destroyed by contrary proof.
He has not accounted for the note payable in bank, taken , , . ... , , , . by him; nor is there any account rendered ot the manner m which the suit was settled, or of the disposition of the money which ought to have been received by the plaintiff’s Attorney on said settlement.
The decision of the cause turns on matter of fact, and we are of opinion that there is no error in the judgment of the District Court.
It is therefore ordered, adjudged and decreed that the judgment be affirmed with costs in both Courts.